Citation Nr: 0906043	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
anxiety disorder, and nervous disorder.

2.  Entitlement to service connection for headaches due to 
head trauma.

3.  Entitlement to service connection for a chipped tooth due 
to dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from September 11, 1974 to 
October 25, 1974.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
acquired psychiatric disorder is not a result of any 
established event, injury, or disease during active service.

2.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of PTSD.

3.  The medical evidence of record does not show the presence 
of a chronic headache disorder, claimed as residual of head 
injury.

4.  The Veteran does not have a dental condition or 
disability, to include a chipped tooth, as a result of combat 
wounds or other trauma during active military service and he 
does not meet the requirements for service connection for the 
limited purpose of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Entitlement to service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 U.S.C.A. § 3.303 (2008).

3.  A dental disorder, to include a chipped tooth, for 
compensation and treatment purposes was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1712 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in January 2004, prior to the rating decision on appeal, the 
RO advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications are in the file.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to the issues on appeal. However, as will be 
discussed in detail below, in light of the uncontroverted 
facts (which indicate that his symptoms have not been 
diagnosed as chronic headache disorder, he did not sustain 
dental trauma in service, and an acquired psychiatric 
disorder was not treated until many years after service) the 
Board finds that an examination is unnecessary to decide 
these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Review of the claims file reflects that the Veteran had been 
scheduled for examinations in connection with his claims for 
Social Security and Supplemental Security Disability claims.  
The RO has not requested the medical records, if any, 
associated with the Veteran's claim for Social Security 
Administration benefits.  A remand to request the 
aforementioned Social Security Administration records is not 
necessary for determining the merits of this appeal, as there 
is no evidence of injury or illness during service which may 
be related to his claimed disabilities.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



Service Connection

The Veteran claims that he has developed an acquired 
psychiatric disorder, to include PTSD, as well as a headache 
disorder and dental injury as a result of being beaten during 
his short period of active duty service.  He contends that he 
sustained head trauma and chipped a tooth in connection with 
this beating.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A determination of 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Psychiatric Disorder

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM-
IV), (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressor(s), the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

With respect to the Veteran's contention that he has PTSD, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran currently has PTSD which 
meets the criteria for diagnosing this condition in 
accordance with the DSM-IV.  As a result, element (1) has not 
been met and service connection for PTSD must be denied.

In this regard, the Board notes that a careful review of the 
entire record reveals no acceptable diagnosis of PTSD.  A 
November 2004 VA outpatient treatment report includes Axis I 
diagnoses of cocaine dependence, alcohol abuse, 
depression/PTSD; however, this is the only finding suggestive 
of PTSD of record and there is no indication that this 
finding meets the criteria for diagnosing this condition in 
accordance with the DSM-IV.  Moreover, this examination 
report does not reflect discussion of the incidents of the 
Veteran's military service; rather, it simply notes that the 
Veteran served for 44 days and was released because of 
belligerent attitude.  Thus, this single notation of PTSD in 
combination with depression is not an acceptable diagnosis of 
PTSD which meets the criteria for diagnosing this condition 
in accordance with the DSM-IV.

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. §§ 1110.  As the probative evidence shows that 
the Veteran does not currently have PTSD which meets the 
criteria for diagnosing this condition in accordance with the 
DSM-IV, the Board finds that his claim of service connection 
for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Gilpin v. West, 155 F.3d 1353, 
1355-56 (Fed. Cir. 1998).

In reaching this decision, the Board has considered the 
Veteran's assertions that he currently has PTSD due to the 
military stressors that he has described.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's own statements are not probative 
evidence that he has PTSD.

With regard to the issue of an acquired psychiatric disorder 
other than PTSD, it is noted that VA regulations provide that 
where a veteran served 90 days or more of continuous, active 
military service during a period of war or after January 1, 
1947, and certain chronic diseases, including psychoses, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  In the present case, the 
Veteran is not eligible for this presumption, as he did not 
serve on active duty for at least 90 days.  Therefore, 
service connection for an acquired mental disorder cannot be 
established on a presumptive basis.

The Veteran's claims to have been beaten, kicked, and had 
food thrown at him during the first three days of basic 
training; however, this contention is not corroborated by the 
service records contemporaneous to the alleged incident.  
Service records show that the Veteran was discharged because 
he could not adapt to the rules and regulations of military 
service because of his defective attitude.  These records 
reflect that he was assigned to the motivation platoon 
shortly after he started basic training and was later 
classified as a maltreatment risk due to his poor attitude 
and disrespect for authority.  Based on mental evaluation 
prior to discharge, it was recommended that the Veteran be 
given a general discharge due to his defective attitude.  

In this regard, it is noted that congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

Post service treatment records reflect that the Veteran's 
initial psychiatric diagnosis after discharge from active 
duty, in 1974, was not  until approximately 29 years later, 
in 2003.  These records reflect findings of depressive 
disorder, anxiety, and crack cocaine abuse.  From that time 
until the present time, the Veteran has received regular 
treatment for psychiatric conditions including depression, 
anxiety, and substance abuse/dependence.

In order to establish service connection, there must be 
medical evidence of a nexus between the Veteran's period of 
service and a currently diagnosed psychiatric disorder.  The 
Veteran maintains that his current psychiatric impairment is 
the result of being beaten during his period of active duty 
service.  His statements alone are not sufficient to prove 
that his depressive disorder or anxiety had its onset in 
service or is related to a disease or injury incurred in 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
psychiatric disorder is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board affords greatest probative weight to the clinical 
records and evaluations on file, none of which have found an 
etiological relationship between the Veteran's currently 
diagnosed psychoses and his period of service.  The record 
contains no evidence or opinion which establishes or even 
suggests that such an etiological relationship exists.

Further, with regard to the evidentiary gap in this case 
between active service and the earliest diagnosis of a mental 
disorder made in 2003, approximately 29 years after 
discharge, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an mental disorder in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of a mental disorder for many years between the 
period of active duty and the medical reports dated in 2003 
is itself evidence which tends to show that a psychiatric 
disorder did not have its onset in service or for many years 
thereafter.

In this case, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim and therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
Accordingly, entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is denied.

Headaches

The Veteran's service treatment records are silent with 
respect to head trauma and they are negative for any 
complaints or diagnoses of a headache disorder.

Similarly, his post-service medical records are negative for 
any complaints or diagnoses of a headache disorder.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a headache disorder.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The Veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of a headache disorder.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, service connection for a headache disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as there is no medical evidence 
of record that the Veteran has a current diagnosis of a 
headache disorder, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

Dental Disorder

As for the claim for service connection for a chipped tooth, 
current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. 
§ 3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
the dental condition is due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c) (this is referred to as "Class II(a)" 
eligibility).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, to include 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within one year 
after service, for service that was before October 1, 1981 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Although the Veteran has perfected an appeal as to a claim 
for service connection for a chipped tooth, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

The Veteran's dental claim was received by VA in November 
2003, approximately 29 years after his October 1974 discharge 
from active duty.

His written communications reflect his contention that he 
sustained dental trauma (a chipped tooth) as a result of 
being beaten during his period of active duty service.  

The service medical records confirm that the Veteran received 
dental treatment, to include for dental caries, in service.  
These records are silent with respect to dental trauma.  

Specifically, the Veteran's service treatment records show 
that, upon dental evaluation for enlistment, he was deemed 
acceptable.  Teeth numbers 2, 3, 14, 15, 17, and 30 were 
noted missing on initial enlistment examination in September 
1974 and he had two subsequent consultations, to include for 
carious tooth number 19.  These records are silent with 
respect to dental trauma or a chipped tooth.  

Post service treatment records are silent with respect dental 
complaints or treatment.  

Upon consideration of the foregoing, the Board concludes that 
there is no allegation or evidence indicating that the 
Veteran's current dental disorder is the result of combat 
wounds or other service trauma.  See 38 C.F.R. § 17.161(c).  
There is no evidence of record, nor does the Veteran contend, 
that he was a prisoner of war.  See 38 C.F.R. § 17.161(d)(e).  
There is no evidence of record indicating that the Veteran's 
dental disorder is aggravating a service connected disability 
(service connection is not currently in effect for any 
disorders).  See 38 C.F.R. § 17.161(g).  In addition, the 
Veteran does not have service connected disabilities rated as 
100 percent disabling by schedular evaluation, he is not 
rated as 100 percent disabled due to individual 
unemployability, nor is he a Chapter 31 vocational 
rehabilitation trainee.  See 38 C.F.R. § 17.161(h)(i).

The Board finds that the Veteran has not presented any 
competent evidence that he has a dental disorder for which 
service-connected compensation may be granted.

Where a veteran has a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, one-time correction of the 
noncompensable service-connected dental conditions may be 
authorized if application for such treatment was made within 
one year after such discharge or release.  In this case, the 
Veteran was discharged from service in 1974 but did not file 
a claim for dental treatment until 2003.  Thus, his 
application is clearly untimely under the aforementioned 
eligibility category.

The Board notes that 38 U.S.C.A. § 1712(b)(2) provides that a 
veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign.  The Court has held that, if 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).  However, 38 U.S.C.A. § 1712(a)(2) 
became effective in 1981 and was held to be inapplicable to 
veterans who were released from active duty prior to this 
time.  See Woodson v. Brown, 8 Vet. App. 352 (1995).  
Accordingly, the holding in Mays is not applicable in the 
Veteran's case.

As the Veteran's claimed dental condition may only be service 
connected for the purpose of obtaining VA outpatient dental 
treatment, his claim was not received in a timely manner, and 
competent evidence does not establish that the Veteran has a 
dental condition which is the result of combat wounds or 
service trauma, there is no legal basis upon which service 
connection may be established, to include for outpatient 
treatment purposes.

Under these circumstances, the Board finds that the claim for 
service connection for a chipped tooth must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that the claim is being 
denied, in part, on an additional basis not considered by the 
RO - that, preliminarily, the Veteran is ineligible for VA 
outpatient dental treatment because his claim was filed more 
than one year after discharge from service.  However, the 
Veteran is not prejudiced by the Board's decision in this 
regard because, under the circumstances presented here, a 
remand for RO consideration of the claim on the basis of the 
date of filing of his dental claim would not result in more 
favorable action on this claim, and, hence, would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 

Service connection for headaches is denied.

Service connection for a chipped tooth due to dental trauma 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


